 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     DENNIS STEVEN RAY PARKER,                         CASE NO. C18-5093 BHS-DWC
 8
                             Plaintiff,                ORDER ADOPTING REPORT
 9          v.                                         AND RECOMMENDATION

10   DANIEL WHITE et al.,

11                           Defendant.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable David W. Christel, United States Magistrate Judge. Dkt. 49. The Court

15   having considered the R&R and the remaining record, and no objections having been

16   filed, does hereby find and order as follows:

17          (1)    The R&R is ADOPTED;

18          (2)    Plaintiff’s Motion for Default Judgment, Dkt. 42, is DENIED.

19          (3)    The Clerk is directed to send copies of this Order to Plaintiff, counsel for

20                 Defendants, and to the Hon. David W. Christel.

21

22


     ORDER - 1
 1         Dated this 28th day of November, 2018.

 2

 3

 4
                                           A
                                           BENJAMIN H. SETTLE
                                           United States District Judge

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
